 



EXHIBIT 10.4
LONG-TERM INCENTIVE PLAN CASH AWARD LETTER
Date:                     
Dear Mr. Scott Olivet,
     Pursuant to the authority of Oakley, Inc. (the “Company”) to grant
performance-based cash bonus awards, you are hereby granted the right to receive
a target amount of $                    , contingent on the terms and conditions
set forth herein (the “Cash Award”).
I. CASH AWARD PROVISIONS
     1.1. Cash Award. The Cash Award shall vest and become payable in accordance
with the provisions of Sections 1.2 through 1.4 below, less applicable
withholding taxes.
     1.2. Performance Goals. The performance goals for purposes of determining
whether, and the extent to which, the Cash Award shall be payable shall be based
on (i) the Company’s 2008 earnings per share (“EPS”), as publicly reported,
(ii) the Company’s return on invested capital (“ROIC”) and (iii) the Company’s
achievement of both 2007 and 2008 budgeted EPS (collectively, the “Performance
Goals”) as determined by the Compensation and Stock Option Committee of the
Board of Directors of Oakley, Inc. (the “Administrator”). Subject to
Sections 1.3 through 1.5 below, upon determination of the Company’s 2008 EPS and
ROIC, your entitlement to the Cash Award shall be fixed and nonforfeitable.
       1.2.1. If the Company’s 2008 EPS is less than $1.10 per share, then 0% of
the Cash Award shall be payable.
       1.2.2. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, but the Company’s 2008 ROIC is less than 13.35% and the
Company has not achieved both 2007 and 2008 budgeted EPS targets, then 65% of
the target Cash Award shall be payable.
       1.2.3. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, and the Company’s 2008 ROIC is at least 13.35%, but the
Company has not achieved both 2007 and 2008 budgeted EPS targets, then 95% of
the target Cash Award shall be payable.
       1.2.4. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, and the Company has achieved both the 2007 and 2008
budgeted EPS targets, but the Company’s 2008 ROIC is less than 13.35%, then 85%
of the target Cash Award shall be payable.
       1.2.5. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, the Company’s 2008 ROIC is at least 13.35% and the Company
has achieved both 2007 and 2008 budgeted EPS targets, then 100% of the target
Cash Award shall be payable.
       1.2.6. If the Company’s 2008 EPS is at least $1.19 per share, but the
Company’s 2008 ROIC is less than 13.35% and the Company has not achieved both
2007 and 2008 budgeted EPS targets, then 130% of the target Cash Award shall be
payable.

 



--------------------------------------------------------------------------------



 



       1.2.7. If the Company’s 2008 EPS is at least $1.19 per share, and the
Company’s 2008 ROIC is at least 13.35%, but the Company has not achieved both
2007 and 2008 budgeted EPS targets, then 140% of the target Cash Award shall be
payable. In addition, for every one basis point in 2008 ROIC above 13.35%, up to
75 basis points, the percentage of the target Cash Award payable would increase
by two-thirds of one percent, so that a maximum of 190% of the target Cash Award
shall be payable.
       1.2.8. If the Company’s 2008 EPS is at least $1.19 per share, and the
Company has achieved both the 2007 and 2008 budgeted EPS targets, but the
Company’s 2008 ROIC is less than 13.35%, then 150% of the target Cash Award
shall be payable.
       1.2.9. If the Company’s 2008 EPS is at least $1.19 per share, the
Company’s 2008 ROIC is at least 13.35% and the Company has achieved both 2007
and 2008 budgeted EPS targets, then 150% of the target Cash Award shall be
payable. In addition for every one basis point in 2008 ROIC above 13.35%, up to
75 basis points, the percentage of target Performance Units payable would
increase by two-thirds of one percent, so that a maximum of 200% of the target
Cash Award shall be payable.
     1.3. Time Based Vesting Schedule. Upon the Administrator’s certification of
the Performance Goals, 100% of the Cash Award that is payable pursuant to the
satisfaction of the Performance Goals shall vest and become immediately payable,
subject to Section 1.5 below.
     1.4. Severance. In the event your employment by the Company is
(i) terminated by the Company other than for Cause, death or Disability (your
incapacity due to physical or mental illness), or (ii) by you with Good Reason,
in connection with or within 24 months following the consummation of a Change in
Control (all as defined in your Employment Agreement dated September 19, 2005),
and such termination occurs prior to the certification of the Performance Goals
by the Administrator, the Cash Award granted hereunder shall become payable as
set forth in the Amended and Restated Oakley, Inc. Officer Severance Plan,
effective June 3, 2004, as amended from time to time (“Severance Plan”), for
such awards, or pursuant to an agreement between you and the Company that
relates to post-termination severance obligations.
     1.5. Termination of Employment. Except as otherwise provided herein in
Section 1.4, in the event of your termination of employment with the Company for
any reason (including by reason of your death or Disability), any then unvested
portion of the Cash Award shall be immediately and irrevocably forfeited.
     1.6. No Right to Employment. Neither this letter, the granting of any Cash
Award nor any other action taken pursuant to this letter or Cash Award shall
constitute or be evidence of any agreement or understanding, express or implied,
that you have a right to continue to provide services as an employee of the
Company or any parent, subsidiary or affiliate of the Company for any period of
time or at any specific rate of compensation. Further, the Company may at any
time dismiss you, free from any liability or any claim under this letter, except
as otherwise expressly provided herein.
     1.7. Interpretation. Any dispute regarding the interpretation of this
letter shall be submitted by you or the Company to the Company’s Board of
Directors for review. The resolution of such a dispute by the Company’s Board of
Directors shall be final and binding on you and the Company.

2



--------------------------------------------------------------------------------



 



     1.8. Binding Effect On Successors. The Company may assign any of its rights
under this letter. This letter shall be binding upon and inure to the benefit of
the successors and assigns of the Company.

                Sincerely,  
 
              OAKLEY, INC.,
a Washington corporation    
 
         
 
  By:      
 
  Name:
 
   
 
  Title:      

3